Exhibit HANSEN, BARNETT& MAXWELL, P.C. A Professional Corporation Registered with the Public Company CERTIFIED PUBLIC ACCOUNTANTS Accounting Oversight Board 5 Triad Center, Suite 750 Salt Lake City, UT 84180-1128 Phone: (801) 532-2200 Fax: (801) 532-7944 www.hbmcpas.com CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the use of our report dated April 15, 2008 with respect to the consolidated financial statements of Bancroft Uranium, Inc. included in its Annual Report (Form 10-KSB) for the year ended December 31, 2007, filed with the Securities and Exchange Commission and included in this S-1, Amendment No.1 filing. HANSEN, BARNETT & MAXWELL, P.C. Salt Lake
